Citation Nr: 1404153	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-40 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 50 percent prior to April 8, 2011, and higher than 70 percent since, for the service-connected PTSD.

3.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1959 to January 1965 and in the United States Air Force from May 1966 to May 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision by the Department of Veterans Affairs Regional Office (RO).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In a July 2013 statement, the Veteran indicated through his representative that he had been told by his treatment providers that his hypertension was related to his service-connected PTSD; however, such an etiological relationship is not documented in the treatment notes currently of record.  And his account that he was told this by his physician does not constitute competent and credible evidence of a nexus or relationship between his hypertension and service-connected PTSD.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent evidence supportive of a claim).

Further, in this same July 2013 statement, the Veteran indicated that both his service-connected PTSD and his service-connected bilateral hearing loss disability had worsened in severity.  As such, the Board finds that the medical evidence and VA examination reports currently of record do not represent the most current and accurate state of the Veteran's service-connected disabilities, in turn requiring reexamination reassessing the severity of these disabilities.

Additionally, a review of the treatment notes of record, both in the paper claims file and the Veteran's "Virtual VA" file, suggest the complete record of the Veteran's VA treatment has not been associated with the claims file.  In this regard, the Board sees that a July 2010 mental health treatment note associated with the "Virtual VA" file indicates the Veteran's intention to begin twice weekly mental health treatment; however, the records of any such treatment are not associated with the claims file, so must be obtained and considered since relevant.  Further, in an April 2011 letter written by his treating psychiatrist, it was indicated the Veteran had been receiving regular mental health treatment since May 2004; but the treatment notes currently of record appear to be somewhat intermittent.  So these additional records need to be obtained and considered, as well.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding treatment records from the VA Medical Center (VAMC) in Tallahassee, Florida, or elsewhere dated prior to April 8, 2011, as well as any more recent records dated since April 8, 2011.  This specifically includes all mental health treatment records and any records pertaining to the Veteran's hypertension.  Since these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, the Veteran should be afforded a VA compensation examination by an examiner with sufficient expertise to determine the current symptoms and severity of the Veteran's service-connected PTSD.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability and its effect on the Veteran's social and occupational functioning.  All necessary diagnostic testing and evaluation should be performed.  

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability caused by the Veteran's service-connected PTSD.  The examiner should also assign a Global Assessment of Functioning (GAF) score and explain what measure of the score is specifically attributable to the PTSD and how indicative of the Veteran's present level of occupational and social impairment.

3.  The Veteran also should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability and its effect on the Veteran's daily activity and occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All necessary diagnostic testing and evaluation should be performed, including the required audiogram and Maryland CNC speech recognition test.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


